DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3, 4, 5, 6, 7, 8, 9, 10, 11, 12, 13, 14  is/are rejected under 35 U.S.C. 103 as being unpatentable over Saurez Omar (hereinafter Saurez, WO97/48348).
Saurez discloses a biocompatible metal implant (e.g. fig. 1A) for insertion into a bone of a patient, the implant having a coronal surface (e.g. upper surface) and an apical end (e.g. lower end), wherein the implant is designed such that the implant is heatable and/or coolable if one desires to do, wherein the implant comprises a cavity that comprises a channel (e.g. 35) that has a certain diameter of maximally of the implant's diameter, wherein channel extends along the longitudinal axis of the implant over a certain distance of of the length of the implant, and wherein said cavity opens only to the coronal surface of the implant; the implant comprises a cooling device (e.g. 30 can be used a cooling device); the implant is conical/tapered; cavity is filled by a solid material (e.g. screw) which can be removed from the implant prior to inserting a cooling device and/or a coupling device; the diameter of the channel at the proximal end of the implant is smaller than the diameter of the channel at the distal end of the implant (fig. 1A); cavity comprises two different threaded sections (see fig. 7); one of the threaded sections is capable of receiving a fixation screw capable of fixing an abutment to the implant and the further threaded section is suitable for receiving a coupling device of a heating or cooling device (fig. 7); the diameter of said channel is at least 0.01 mm.
Suarez is silent about the specific diameter/length of the channel (i.e. 25%  and 70%/90% as claimed); however, selection of the diameter and channel length is apparent from the prior art. It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to modify the implant of Saurez to have a diameter of certain % of the implant and the length of the channel, since it has been held that discovering the optimum or workable ranges involves only routing skills in the art.  In re Aller, 105 USPQ 233. 

Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Patel Yogesh whose telephone number is (571) 270-3646.  The examiner can normally be reached between 9 AM – 5:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, SPE Johanas Jacqueline, at (571) 270-5085.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YOGESH P PATEL/           Primary Examiner, Art Unit 3772